POMEROY, Justice
(dissenting).
My review of the record satisfies me that there was no competent evidence to sustain the finding of fact and the conclusion of law that the appellant’s coronary condition was causally related to the injury of January 15, 1971. My position in this respect is well stated by Judge Wilkinson in speaking for the Commonwealth Court majority (a position with which the dissenters in that court also agreed). Calcite Quarry Corp. v. Workmen’s Compensation Appeal Board, 14 Pa.Cmwlth. 347, 322 A.2d 403, 406 (1974). I must therefore dissent.